Case: 16-16234   Date Filed: 06/29/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16234
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:11-cr-60225-DTKH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RODNEY GRAHAM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 29, 2017)

Before MARTIN, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-16234        Date Filed: 06/29/2017       Page: 2 of 3


       Rodney Graham, proceeding pro se, appeals the district court’s denial of his

18 U.S.C. § 3582(c)(2) motion for a sentence reduction. On appeal, Graham

argues that he is eligible for a sentence reduction because the district court varied

downward below the career-offender range, and thus, his sentence was based on

§ 2D1.1 of the Guidelines rather than the career-offender designation. As a result,

Graham asserts, when Amendment 782 lowered the ranges in § 2D1.1, he became

entitled to a sentence reduction. Graham also contends Freeman v. United States,

564 U.S. 522 (2011) permits the district court to reduce his sentence. After

review,1 we affirm.

       As Graham accurately observes, Amendment 782 reduced by two levels the

base offense levels that apply to most drug offenses in § 2D1.1. See U.S.S.G. app.

C, amend. 782. According to § 3582(c)(2), a district court may reduce a

defendant’s term of imprisonment if the defendant’s sentence was based upon a

Guideline range that the Sentencing Commission subsequently lowered. However,

as the district court recognized, Graham’s Guidelines range would not have been

lowered by Amendment 782 because his sentence was determined based on his

career-offender status, which the Amendment did not change. We have precedent

directly on point that supports the district court’s conclusion. United States v.


       1
         We review de novo the district court’s legal conclusions regarding the scope of its
authority under § 3582(c)(2) and for clear error the factual findings underlying those legal
conclusions. United States v. Davis, 587 F.3d 1300, 1303 (11th Cir. 2009).
                                                2
               Case: 16-16234     Date Filed: 06/29/2017   Page: 3 of 3


Moore, 541 F.3d 1323, 1327 (11th Cir. 2008) (holding that where an amendment to

the Guidelines reduced the defendant’s base offense level but the defendant’s total

offense level was unchanged before and after the amendment as a result of the

career-offender Guideline, § 3582(c)(2) relief was unavailable). And contrary to

Graham’s suggestion, that precedent remains intact after Freeman. United States

v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012) (“Moore remains binding

precedent because it has not been overruled.”). Accordingly, Graham is not

entitled to relief pursuant to § 3582(c)(2).

      AFFIRMED.




                                           3